DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment/Arguments
The amendment, filed 03/03/2021, has been entered. Claims 1-40 are cancelled. Claims 41-54 are added. The previous objection to the abstract is withdrawn due to amendment. The previous objections to claims 16-17, 20-29, 31, and 34 are withdrawn due to claim cancellation. The previous 112b rejections of claims 20-24, 31, and 33 are withdrawn due to claim cancellation. It is noted that new objections and 112b rejections are presented for the newly added claims. Applicant’s arguments regarding claims 41-54 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.

Specification
The disclosure is objected to because of the following informalities. 
The heading “BACKGROUND FO THE INVENTION” should read “BACKGROUND OF THE INVENTION”.
Sections of the newly submitted specification (e.g. [0035], using the new/amended paragraph numbering) refer to the wall region 4a as the ultrasonic reflector 5; however, the drawings show the reflector 5 as a separate and different element than the wall region 4a (see instant FIGS. 1-3).
Appropriate correction is required.
The amendment filed 03/03/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: “smelting metal” (e.g. [0029]-[0030] and [0056], using the new/amended paragraph numbering).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 41, 44, 49, 52, and 54 are objected to because of the following informalities: 
Regarding claim 41, lines 24-25: “which is based on at least calibration reference” should read “wherein the at least one amplitude threshold value function is based on the calibration reference” or otherwise be corrected.
Regarding claim 44: "wherein amplitude values of with individual reflected ultrasonic time signals" should read “wherein amplitude values of individual reflected ultrasonic time signals”.
Regarding claim 49: This claim contains a grammatical error and should be corrected. An example of such a correction is “obtaining absolute size values based on a calibration value or a calibration function, wherein the calibration value or calibration function is obtained by reflection of ultrasonic waves form the ultrasonic reflector”.
Regarding claim 52: “geometrically shape” should read “geometrical shape”. 
Regarding claim 52: “focussed” should read “focused”.
Regarding claim 54: “A use of the device according to the device of Claim 51” should read “A method of using the device of claim 51” or otherwise be corrected.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 51-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 41-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 41: “the wall region” in line 11 lacks antecedent basis. Further, the term “the direction of flow” in line 14 lacks antecedent basis. For the purposes of examination and in light of the specification, these terms are interpreted as “a wall region of the wall” and “a direction of flow”. Lastly, it is unclear what is meant by “calibrating the ultrasonic time signals based on the calibration reference”. Upon reviewing the instant disclosure, it appears that the ultrasonic time signals are not “calibrated” themselves using the calibration reference but, rather, the calibration reference is used in the processing of the ultrasonic time signals and assigning of the ultrasonic time signal amplitudes to a specific particulate size. This is recited in claim 41 in the subsequent “determining”, “detecting”, and “processing” steps. Since the subsequent steps recite what appears to be the “calibration” referred to in the instant disclosure, the examiner recommends removing the limitation of “calibrating the ultrasonic time signals based on the calibration reference”.
Regarding claims 45-48: “wherein the assigning” / “wherein assigning” lacks antecedent basis. Claim 41, on which these claims depend, only recites "the acoustically coupled ultrasonic waves being reflected by the wall of the container containing the molten metal flowing medium or a reflector within the container to provide echo-ultrasonic time signals which are assignable to the wall region or the reflector and are used to provide a calibration reference" (emphasis added). Further these claims appear to contain a grammatical error (“to identifying”). For the purposes of examination and in light of the specification, each of claims 45-47 are interpreted as beginning “further comprising assigning detected amplitude values to identify particulate components within the molten metal flowing medium, wherein the assigning is based on…” and claim 48 is interpreted as beginning “further comprising assigning detected amplitude values to the size of the particulate components, wherein the assigning is based on…”.
Regarding claim 50: It is unclear if “at least one amplitude threshold value function” in claim 50 is the same element as “at least one amplitude threshold value function” in claim 41. For the purposes of examination and in light of the specification, claim 50 is interpreted as “wherein the determining at least one amplitude threshold value function comprises calculating the at least one amplitude threshold value function using the calibration value or calibration function”.
Regarding claim 51: It is unclear what is meant by “material located inside the outer layer waveguide material”. The term “the outer layer waveguide material” lacks antecedent basis, it is unclear if this necessitates that the outer 
Regarding claim 52: the phrase “comprising a material composition which dissolves upon contact with the molten metal flowing medium” renders the metes and bounds of the claim unclear (e.g. would a device having the material composition which is never put in contact with the metal flowing medium read on the instant claim? Is the “dissolves upon contact” limitation interpretable as a method step within a device claim?). For the purposes of examination and in light of the specification, the aforementioned phrase is interpreted as “comprising a material configured to dissolve upon contact with the molten metal flowing medium”.
Claims 42-44, 49, and 53-54 are only rejected under 112b due to their dependency on claim 41 or claim 51.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield (US 4287755 A, prior art of record) in view of Muller et al. (US 6736010 B1, prior art of record).Regarding claim 51, as best understood (see 112b rejection above):Mansfield teaches (FIG. 2) a device, comprising:
an acoustic coupling for coupling ultrasonic waves into the molten metal flowing medium with at least one waveguide (3) acoustically (Col. 1, Lines 6-10; Col. 5, Lines 56-59; Col. 6, Lines 5-11) which is coupled to an ultrasound transducer (13) and which is immersed (Col. 3, Lines 40-45) in the flowing molten metal medium; 
the waveguide includes an outer waveguide (titanium - Col. 4, Lines 31-34) with an outer layer (aluminum - Col. 6, Lines 30-45) which is at least in a region immersed in the molten metal flowing medium; 
the outer layer (aluminum - Col. 6, Lines 30-45) is positioned between a waveguide material (titanium - Col. 4, Lines 31-34) of the at least one waveguide (3) and the molten metal flowing medium; and 
wherein a material of the outer layer (aluminum) differs from the waveguide material (titanium) and the outer layer contains at least one substance (aluminum) which is a smelting metal (aluminum - the examiner notes that no special definition of “smelting metal” is provided in the original disclosure) which Mansfield suggests but fails to explicitly teach:
the device is for providing a quantitative determination of a number and size of particulate components contained in a molten metal flowing medium in which ultrasonic waves are coupled into the molten metal flowing medium and are reflected by the particulate components and the reflected ultrasonic waves are detected as ultrasonic time signals on which the quantitative determination is based (Col. 7, Line 64 through Col. 8, Line 2; Col. 8, Lines 20-28)Muller teaches:
the device is for providing a quantitative determination of a number and size of particulate components contained in a molten metal flowing medium in which ultrasonic waves are coupled into the molten metal flowing medium and are reflected by the particulate components and the reflected ultrasonic waves are detected as ultrasonic time signals on which the quantitative determination is based (Col. 2, Lines 58-64; Col. 3, Lines 12-21; Col. 4, Lines 1-11; Col. 5, Lines 21-29)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device of Mansfield is capable of performing the function of quantitatively determining a number and size of particulate components in the medium by using the analysis technique(s) of Muller. One would be motivated to do so in order to provide quantitative inspection and analysis of particles in 
Regarding claim 52, as best understood (see 112b rejection above):Mansfield and Muller teach all the limitations of claim 51, as mentioned above.Mansfield also teaches (FIG. 2):
wherein: the waveguide (3) includes an end having at least one of a blunt, tapered or geometrical shape on one side for coupling focused ultrasonic waves into the flowing medium (Col. 1, Lines 6-10); and at least a portion of the end of the waveguide is surrounded by the outer layer (aluminum - Col. 6, Lines 30-45) comprising a material composition configured to dissolve upon contact with the molten metal flowing medium(The outer layer of Mansfield is aluminum and the outer layer is positioned on the probe working tip, outside the cooling zone of the cooling jacket 31. The medium is molten aluminum. Mansfield teaches the probe working tip, and thus the aluminum outer layer, is at thermal equilibrium and in contact with molten aluminum at a temperature of 675-825° C. Since the melting point of aluminum is approximately 660° C, the aluminum outer layer of Mansfield at least partially dissolves.)
Regarding claim 53, as best understood (see 112b rejection above):Mansfield and Muller teach all the limitations of claim 51, as mentioned above.Mansfield also teaches
wherein: the waveguide (3) is surrounded by a cover or a matrix of material (aluminum - Col. 6, Lines 30-45) that melts in the molten metal flowing medium
     The examiner notes that the wording of the instant claim “wherein: the waveguide is surrounded by a cover or a matrix of material” allows for the outer layer and the cover / matrix of material to be the same element. Alternatively, a portion of the aluminum outer layer of Mansfield may be interpreted as the “outer layer” and the remaining portion of the aluminum outer layer of Mansfield may be interpreted as “a cover or a matrix of material”. The examiner also notes that amending this claim to recite “further comprising a cover or a matrix of material which surrounds the outer layer, wherein the cover or the matrix of material is configured to melt in the molten metal flowing medium” would overcome Mansfield in view of Muller.
Regarding claim 54, as best understood (see 112b rejection above):Mansfield and Muller teach all the limitations of claim 51, as mentioned above.Mansfield and Muller also teach:
the device of Claim 51 (see claim 51 rejection above) As combined in the claim 51 rejection above, Muller teaches:
a use of the device according to the device, comprising determining a concentration of foreign bodies in the molten metal flowing medium  (Col. 2, Lines 58-64; Col. 3, Lines 12-21; Col. 4, Lines 1-11; Col. 5, Lines 21-29)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856